Exhibit 10.2

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL IN A FORM REASONABLY
SATISFACTORY TO THE ISSUER THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.

 

TERM NOTE

 

June 13, 2008

 

Jersey City, New Jersey

$1,175,000

 

FOR VALUE RECEIVED, the undersigned, ISONICS CORPORATION, a California
corporation (the “Company”), promises to pay YA GLOBAL INVESTMENTS, LP (the
“Lender”) at 101 Hudson Street, Suite 3700, Jersey City, New Jersey 07302 or
other address as the Lender shall specify in writing, the principal sum of One
Million One Hundred Seventy-Five Thousand Dollars ($1,175,000) and interest at
the annual rate of thirteen percent (13%) on the unpaid balance pursuant to the
following terms of this Term Note (the “Note”):

 


1.                                       PRINCIPAL AND INTEREST.  FOR VALUE
RECEIVED, THE COMPANY HEREBY PROMISES TO PAY TO THE ORDER OF THE LENDER ON
OCTOBER 31, 2009 (“MATURITY DATE”) IN LAWFUL MONEY OF THE UNITED STATES OF
AMERICA AND IN IMMEDIATELY AVAILABLE FUNDS THE PRINCIPAL SUM OF ONE MILLION ONE
HUNDRED SEVENTY-FIVE THOUSAND DOLLARS ($1,175,000), TOGETHER WITH INTEREST ON
THE UNPAID PRINCIPAL OF THIS NOTE AT THE RATE OF THIRTEEN PERCENT (13%) PER YEAR
(COMPUTED ON THE BASIS OF A 365-DAY YEAR AND THE ACTUAL DAYS ELAPSED) FROM THE
DATE OF THIS NOTE UNTIL PAID.


 


2.                                       RIGHT OF PREPAYMENT.  THE COMPANY AT
ITS OPTION SHALL HAVE THE RIGHT TO PREPAY, WITH TEN (10) BUSINESS DAYS ADVANCE
WRITTEN NOTICE (A “PREPAYMENT NOTICE”), ANY AMOUNT OF OUTSTANDING PRINCIPAL OF
THE NOTE (A “COMPANY PREPAYMENT”).  THE PREPAYMENT NOTICE MUST STATE THE PORTION
OF THE NOTE (INCLUDING INTEREST) THAT THE COMPANY WISHES TO PAY (THE “PREPAYMENT
AMOUNT”).  PREPAYMENT NOTICES ARE IRREVOCABLE.  IF THE COMPANY ELECTS A
PREPAYMENT, ON THE TENTH (10TH) BUSINESS DAY FOLLOWING THE LENDER’S RECEIPT OF
THE PREPAYMENT NOTICE, THE COMPANY SHALL PAY TO THE LENDER, BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT IN CASH EQUAL TO 120% OF THE PRINCIPAL
PORTION OF THE PREPAYMENT AMOUNT PLUS ACCRUED AND UNPAID INTEREST.


 


3.                                       WAIVER AND CONSENT.  TO THE FULLEST
EXTENT PERMITTED BY LAW AND EXCEPT AS OTHERWISE PROVIDED HEREIN, THE COMPANY
WAIVES DEMAND, PRESENTMENT, PROTEST, NOTICE OF DISHONOR, SUIT AGAINST OR JOINDER
OF ANY OTHER PERSON, AND ALL OTHER REQUIREMENTS NECESSARY TO CHARGE OR HOLD THE
COMPANY LIABLE WITH RESPECT TO THIS NOTE.


 

--------------------------------------------------------------------------------



 


4.                                       COSTS, INDEMNITIES AND EXPENSES.  IN
THE EVENT OF DEFAULT AS DESCRIBED HEREIN, THE COMPANY AGREES TO PAY ALL
REASONABLE FEES AND COSTS INCURRED BY THE LENDER IN COLLECTING OR SECURING OR
ATTEMPTING TO COLLECT OR SECURE THIS NOTE, INCLUDING REASONABLE ATTORNEYS’ FEES
AND EXPENSES, WHETHER OR NOT INVOLVING LITIGATION, COLLECTING UPON ANY JUDGMENTS
AND/OR APPELLATE OR BANKRUPTCY PROCEEDINGS.  THE COMPANY AGREES TO PAY ANY
DOCUMENTARY STAMP TAXES, INTANGIBLE TAXES OR OTHER TAXES WHICH MAY NOW OR
HEREAFTER APPLY TO THIS NOTE OR ANY PAYMENT MADE IN RESPECT OF THIS NOTE, AND
THE COMPANY AGREES TO INDEMNIFY AND HOLD THE LENDER HARMLESS FROM AND AGAINST
ANY LIABILITY, COSTS, ATTORNEYS’ FEES, PENALTIES, INTEREST OR EXPENSES RELATING
TO ANY SUCH TAXES, AS AND WHEN THE SAME MAY BE INCURRED.


 


5.                                       EVENT OF DEFAULT.  AN “EVENT OF
DEFAULT”, WHEREVER USED HEREIN, MEANS ANY ONE OF THE FOLLOWING EVENTS (WHATEVER
THE REASON AND WHETHER IT SHALL BE VOLUNTARY OR INVOLUNTARY OR EFFECTED BY
OPERATION OF LAW OR PURSUANT TO ANY JUDGMENT, DECREE OR ORDER OF ANY COURT, OR
ANY ORDER, RULE OR REGULATION OF ANY ADMINISTRATIVE OR GOVERNMENTAL BODY):


 


(I)             THE COMPANY’S FAILURE TO PAY TO THE LENDER ANY AMOUNT OF
PRINCIPAL, INTEREST, OR OTHER AMOUNTS WHEN AND AS DUE UNDER THIS NOTE
(INCLUDING, WITHOUT LIMITATION, THE COMPANY’S FAILURE TO PAY ANY REDEMPTION
PAYMENTS OR AMOUNTS HEREUNDER) OR ANY OTHER TRANSACTION DOCUMENT (AS DEFINED IN
THE SECURITIES PURCHASE AGREEMENT (THE “SECURITIES PURCHASE AGREEMENT”), DATED
THE DATE HEREOF, BETWEEN COMPANY AND LENDER);


 


(II)          THE COMPANY SHALL FAIL TO OBSERVE OR PERFORM ANY OTHER COVENANT,
AGREEMENT OR WARRANTY CONTAINED IN, OR OTHERWISE COMMIT ANY BREACH OR DEFAULT OF
ANY PROVISION OF THIS NOTE, ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY OTHER
NOTE ISSUED, OR SHALL HEREINAFTER BE ISSUED TO THE LENDER OR ITS AFFILIATES
WHICH IS NOT CURED WITHIN THE TIME PRESCRIBED;


 


(III)       THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY SHALL COMMENCE, OR
THERE SHALL BE COMMENCED AGAINST THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY
UNDER ANY APPLICABLE BANKRUPTCY OR INSOLVENCY LAWS AS NOW OR HEREAFTER IN EFFECT
OR ANY SUCCESSOR THERETO, OR THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY
COMMENCES ANY OTHER PROCEEDING UNDER ANY REORGANIZATION, ARRANGEMENT, ADJUSTMENT
OF DEBT, RELIEF OF DEBTORS, DISSOLUTION, INSOLVENCY OR LIQUIDATION OR SIMILAR
LAW OF ANY JURISDICTION WHETHER NOW OR HEREAFTER IN EFFECT RELATING TO THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY OR THERE IS COMMENCED AGAINST THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY ANY SUCH BANKRUPTCY, INSOLVENCY OR
OTHER PROCEEDING WHICH REMAINS UNDISMISSED FOR A PERIOD OF 61 DAYS; OR THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY IS ADJUDICATED INSOLVENT OR BANKRUPT;
OR ANY ORDER OF RELIEF OR OTHER ORDER APPROVING ANY SUCH CASE OR PROCEEDING IS
ENTERED; OR THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY SUFFERS ANY APPOINTMENT
OF ANY CUSTODIAN, PRIVATE OR COURT APPOINTED RECEIVER OR THE LIKE FOR IT OR ANY
SUBSTANTIAL PART OF ITS PROPERTY WHICH CONTINUES UNDISCHARGED OR UNSTAYED FOR A
PERIOD OF SIXTY ONE (61) DAYS; OR THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY
MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY SHALL FAIL TO PAY, OR SHALL STATE THAT IT IS UNABLE TO
PAY, OR SHALL BE UNABLE TO PAY, ITS DEBTS GENERALLY AS THEY BECOME DUE; OR THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY SHALL CALL A MEETING OF ITS CREDITORS
WITH A VIEW TO ARRANGING A COMPOSITION, ADJUSTMENT OR RESTRUCTURING OF ITS DEBT;
OR THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY SHALL BY ANY ACT OR FAILURE TO
ACT EXPRESSLY INDICATE ITS CONSENT TO, APPROVAL OF OR ACQUIESCENCE IN ANY OF THE
FOREGOING; OR ANY CORPORATE OR OTHER ACTION IS TAKEN BY

 

--------------------------------------------------------------------------------



 


THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY FOR THE PURPOSE OF EFFECTING ANY OF
THE FOREGOING;


 


(IV)      THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY SHALL DEFAULT IN ANY OF
ITS OBLIGATIONS UNDER ANY OTHER PROMISSORY NOTE, OR ANY MORTGAGE, CREDIT
AGREEMENT OR OTHER FACILITY, INDENTURE AGREEMENT, FACTORING AGREEMENT, DEBENTURE
OR OTHER INSTRUMENT UNDER WHICH THERE MAY BE ISSUED, OR BY WHICH THERE MAY BE
SECURED OR EVIDENCED ANY INDEBTEDNESS FOR BORROWED MONEY OR MONEY DUE UNDER ANY
LONG TERM LEASING OR FACTORING ARRANGEMENT OF THE COMPANY OR ANY SUBSIDIARY OF
THE COMPANY IN AN AMOUNT EXCEEDING $100,000, WHETHER SUCH INDEBTEDNESS NOW
EXISTS OR SHALL HEREAFTER BE CREATED AND SUCH DEFAULT SHALL RESULT IN SUCH
INDEBTEDNESS BECOMING OR BEING DECLARED DUE AND PAYABLE PRIOR TO THE DATE ON
WHICH IT WOULD OTHERWISE BECOME DUE AND PAYABLE;


 


(V)         IF THE COMMON STOCK IS QUOTED OR LISTED FOR TRADING ON ANY OF THE
FOLLOWING AND IT CEASES TO BE SO QUOTED OR LISTED FOR TRADING AND SHALL NOT
AGAIN BE QUOTED OR LISTED FOR TRADING ON ANY PRIMARY MARKET WITHIN FIVE
(5) TRADING DAYS OF SUCH DELISTING: (A) THE AMERICAN STOCK EXCHANGE, (B) NEW
YORK STOCK EXCHANGE, (C) THE NASDAQ GLOBAL MARKET, (D) THE NASDAQ CAPITAL
MARKET, OR (E) THE NASDAQ OTC BULLETIN BOARD (“OTCBB”) (EACH, A “PRIMARY
MARKET”);


 


(VI)      THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY SHALL BE A PARTY TO ANY
CHANGE OF CONTROL TRANSACTION UNLESS IN CONNECTION WITH SUCH CHANGE OF CONTROL
TRANSACTION THIS NOTE IS RETIRED (“CHANGE OF CONTROL TRANSACTION” MEANS THE
OCCURRENCE OF (A) AN ACQUISITION AFTER THE DATE HEREOF BY AN INDIVIDUAL OR LEGAL
ENTITY OR “GROUP” (AS DESCRIBED IN RULE 13D-5(B)(1) PROMULGATED UNDER THE
EXCHANGE ACT) OF EFFECTIVE CONTROL (WHETHER THROUGH LEGAL OR BENEFICIAL
OWNERSHIP OF CAPITAL STOCK OF THE COMPANY, BY CONTRACT OR OTHERWISE) OF IN
EXCESS OF FIFTY PERCENT (50%) OF THE VOTING SECURITIES OF THE COMPANY (EXCEPT
THAT THE ACQUISITION OF VOTING SECURITIES BY THE LENDER OR ANY OTHER CURRENT
HOLDER OF CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT CONSTITUTE A CHANGE OF
CONTROL TRANSACTION FOR PURPOSES HEREOF), (B) A REPLACEMENT AT ONE TIME OR OVER
TIME OF MORE THAN ONE-HALF OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE
COMPANY WHICH IS NOT APPROVED BY A MAJORITY OF THOSE INDIVIDUALS WHO ARE MEMBERS
OF THE BOARD OF DIRECTORS ON THE DATE HEREOF (OR BY THOSE INDIVIDUALS WHO ARE
SERVING AS MEMBERS OF THE BOARD OF DIRECTORS ON ANY DATE WHOSE NOMINATION TO THE
BOARD OF DIRECTORS WAS APPROVED BY A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS WHO ARE MEMBERS ON THE DATE HEREOF), (C) THE MERGER, CONSOLIDATION OR
SALE OF FIFTY PERCENT (50%) OR MORE OF THE ASSETS OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY IN ONE OR A SERIES OF RELATED TRANSACTIONS WITH OR
INTO ANOTHER ENTITY, OR (D) THE EXECUTION BY THE COMPANY OF AN AGREEMENT TO
WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS BOUND, PROVIDING FOR ANY OF THE
EVENTS SET FORTH ABOVE IN (A), (B) OR (C));


 


(VII)   TO THE EXTENT THAT THE COMPANY IS ELIGIBLE TO FILE A REGISTRATION
STATEMENT, THE COMPANY SHALL FAIL TO FILE THE REGISTRATION STATEMENT WITH THE
COMMISSION, OR THE REGISTRATION STATEMENT SHALL NOT HAVE BEEN DECLARED EFFECTIVE
BY THE COMMISSION, IN EACH CASE WITHIN THIRTY (30) DAYS OF THE PERIODS SET FORTH
IN THE REGISTRATION RIGHTS AGREEMENT (“REGISTRATION RIGHTS AGREEMENT”) DATED
JUNE 13, 2008 AMONG THE COMPANY AND EACH BUYER LISTED ON SCHEDULE I ATTACHED
THERETO, OR, WHILE THE REGISTRATION STATEMENT IS REQUIRED TO BE MAINTAINED
EFFECTIVE PURSUANT TO THE TERMS OF THE REGISTRATION RIGHTS AGREEMENT, THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT LAPSES FOR ANY REASON (INCLUDING,
WITHOUT LIMITATION, THE ISSUANCE OF A STOP ORDER) OR IS UNAVAILABLE TO THE
LENDER FOR SALE OF ALL OF THE LENDER’S REGISTRABLE SECURITIES (AS DEFINED IN THE

 

--------------------------------------------------------------------------------



 


REGISTRATION RIGHTS AGREEMENT) IN ACCORDANCE WITH THE TERMS OF THE REGISTRATION
RIGHTS AGREEMENT, AND SUCH LAPSE OR UNAVAILABILITY CONTINUES FOR A PERIOD OF
MORE THAN TEN (10) CONSECUTIVE TRADING DAYS OR FOR MORE THAN AN AGGREGATE OF
TWENTY (20) DAYS IN ANY 365-DAY PERIOD (WHICH NEED NOT BE CONSECUTIVE);  AND


 


(VIII)        THE COMPANY SHALL FAIL TO OBSERVE OR PERFORM ANY OTHER COVENANT,
AGREEMENT OR WARRANTY CONTAINED IN, OR OTHERWISE COMMIT ANY BREACH OR DEFAULT OF
ANY PROVISION OF THIS NOTE (EXCEPT AS MAY BE COVERED BY SECTION 5(I) THROUGH
5(VI) HEREOF) OR ANY TRANSACTION DOCUMENT WHICH IS NOT CURED WITHIN THE TIME
PRESCRIBED.


 


6.                                       REMEDIES.                          
DURING THE TIME THAT ANY PORTION OF THIS NOTE IS OUTSTANDING, IF ANY EVENT OF
DEFAULT HAS OCCURRED, THE FULL UNPAID PRINCIPAL AMOUNT OF THIS NOTE, TOGETHER
WITH INTEREST AND OTHER AMOUNTS OWING IN RESPECT THEREOF, TO THE DATE OF
ACCELERATION SHALL BECOME AT THE LENDER’S ELECTION, IMMEDIATELY DUE AND PAYABLE
IN CASH.  IF AN EVENT OF DEFAULT (AFTER GIVING EFFECT TO ANY SPECIFIED CURE
PERIOD) OCCURS AND FOR SO LONG AS SUCH EVENT OF DEFAULT REMAINS UNCURED, THE
INTEREST RATE ON THIS NOTE SHALL IMMEDIATELY BECOME TWENTY-FOUR PERCENT (24%)
PER ANNUM AND SHALL REMAIN AT SUCH INCREASED INTEREST RATE UNTIL THE APPLICABLE
EVENT OF DEFAULT IS CURED.  FURTHERMORE, IN ADDITION TO ANY OTHER REMEDIES, THE
LENDER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO APPOINT A MAJORITY OF
THE COMPANY’S BOARD OF DIRECTORS PROVIDED THE LENDER DOES SO IN COMPLIANCE WITH
THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.  THE LENDER
NEED NOT PROVIDE AND THE COMPANY HEREBY WAIVES ANY PRESENTMENT, DEMAND, PROTEST
OR OTHER NOTICE OF ANY KIND, (OTHER THAN REQUIRED NOTICE OF CONVERSION) AND THE
LENDER MAY IMMEDIATELY AND WITHOUT EXPIRATION OF ANY GRACE PERIOD ENFORCE ANY
AND ALL OF ITS RIGHTS AND REMEDIES HEREUNDER AND ALL OTHER REMEDIES AVAILABLE TO
IT UNDER APPLICABLE LAW. SUCH DECLARATION MAY BE RESCINDED AND ANNULLED BY
LENDER AT ANY TIME PRIOR TO PAYMENT HEREUNDER. NO SUCH RESCISSION OR ANNULMENT
SHALL AFFECT ANY SUBSEQUENT EVENT OF DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT
THEREON.


 


7.                                       MAXIMUM INTEREST RATE.  IN NO EVENT
SHALL ANY AGREED TO OR ACTUAL INTEREST CHARGED, RESERVED OR TAKEN BY THE LENDER
AS CONSIDERATION FOR THIS NOTE EXCEED THE LIMITS IMPOSED BY NEW JERSEY LAW.  IN
THE EVENT THAT THE INTEREST PROVISIONS OF THIS NOTE SHALL RESULT AT ANY TIME OR
FOR ANY REASON IN AN EFFECTIVE RATE OF INTEREST THAT EXCEEDS THE MAXIMUM
INTEREST RATE PERMITTED BY APPLICABLE LAW, THEN WITHOUT FURTHER AGREEMENT OR
NOTICE THE OBLIGATION TO BE FULFILLED SHALL BE AUTOMATICALLY REDUCED TO SUCH
LIMIT AND ALL SUMS RECEIVED BY THE LENDER IN EXCESS OF THOSE LAWFULLY
COLLECTIBLE AS INTEREST SHALL BE APPLIED AGAINST THE PRINCIPAL OF THIS NOTE
IMMEDIATELY UPON THE LENDER’S RECEIPT THEREOF, WITH THE SAME FORCE AND EFFECT AS
THOUGH THE COMPANY HAD SPECIFICALLY DESIGNATED SUCH EXTRA SUMS TO BE SO APPLIED
TO PRINCIPAL AND THE LENDER HAD AGREED TO ACCEPT SUCH EXTRA PAYMENT(S) AS A
PREMIUM-FREE PREPAYMENT OR PREPAYMENTS.


 


8.                                       CANCELLATION OF NOTE. UPON THE
REPAYMENT BY THE COMPANY OF ALL OF ITS OBLIGATIONS HEREUNDER TO THE LENDER,
INCLUDING, WITHOUT LIMITATION, THE PRINCIPAL AMOUNT OF THIS NOTE, PLUS ACCRUED
BUT UNPAID INTEREST, THE INDEBTEDNESS EVIDENCED HEREBY SHALL BE DEEMED CANCELED
AND PAID IN FULL.  EXCEPT AS OTHERWISE REQUIRED BY LAW OR BY THE PROVISIONS OF
THIS NOTE, PAYMENTS RECEIVED BY THE LENDER HEREUNDER SHALL BE APPLIED FIRST
AGAINST EXPENSES AND INDEMNITIES, NEXT AGAINST INTEREST ACCRUED ON THIS NOTE,
AND NEXT IN REDUCTION OF THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE.


 

--------------------------------------------------------------------------------



 


9.                                       SEVERABILITY.  IF ANY PROVISION OF THIS
NOTE IS, FOR ANY REASON, INVALID OR UNENFORCEABLE, THE REMAINING PROVISIONS OF
THIS NOTE WILL NEVERTHELESS BE VALID AND ENFORCEABLE AND WILL REMAIN IN FULL
FORCE AND EFFECT.  ANY PROVISION OF THIS NOTE THAT IS HELD INVALID OR
UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION WILL BE DEEMED MODIFIED TO
THE EXTENT NECESSARY TO MAKE IT VALID AND ENFORCEABLE AND AS SO MODIFIED WILL
REMAIN IN FULL FORCE AND EFFECT.


 


10.                                 AMENDMENT AND WAIVER.  THIS NOTE MAY BE
AMENDED, OR ANY PROVISION OF THIS NOTE MAY BE WAIVED, PROVIDED THAT ANY SUCH
AMENDMENT OR WAIVER WILL BE BINDING ON A PARTY HERETO ONLY IF SUCH AMENDMENT OR
WAIVER IS SET FORTH IN A WRITING EXECUTED BY THE PARTIES HERETO.  THE WAIVER BY
ANY SUCH PARTY HERETO OF A BREACH OF ANY PROVISION OF THIS NOTE SHALL NOT
OPERATE OR BE CONSTRUED AS A WAIVER OF ANY OTHER BREACH.


 


11.                                 SUCCESSORS.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, THIS NOTE SHALL BIND AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
THE PARTIES HERETO AND THEIR PERMITTED SUCCESSORS AND ASSIGNS.


 


12.                                 ASSIGNMENT.  THIS NOTE SHALL NOT BE DIRECTLY
OR INDIRECTLY ASSIGNABLE OR DELEGABLE BY THE COMPANY.  THE LENDER MAY ASSIGN
THIS NOTE AS LONG AS SUCH ASSIGNMENT COMPLIES WITH THE SECURITIES ACT OF 1933,
AS AMENDED.


 


13.                                 REISSUANCE OF THIS NOTE.


 


(I)             TRANSFER.  IF THIS NOTE IS TO BE TRANSFERRED ANY SUCH TRANSFER
MUST BE MADE IN ACCORDANCE WITH APPLICABLE SECURITIES LAWS, AND THE LENDER SHALL
SURRENDER THIS NOTE TO THE COMPANY, WHEREUPON THE COMPANY WILL, SUBJECT TO THE
SATISFACTION OF THE TRANSFER PROVISIONS OF THE SECURITIES PURCHASE AGREEMENT,
FORTHWITH ISSUE AND DELIVER UPON THE ORDER OF THE LENDER A NEW NOTE (IN
ACCORDANCE WITH SECTION 6(D)), REGISTERED IN THE NAME OF THE REGISTERED
TRANSFEREE OR ASSIGNEE, REPRESENTING THE OUTSTANDING PRINCIPAL BEING TRANSFERRED
BY THE HOLDER AND, IF LESS THEN THE ENTIRE OUTSTANDING PRINCIPAL IS BEING
TRANSFERRED, A NEW NOTE (IN ACCORDANCE WITH SECTION 13(IV)) TO THE LENDER
REPRESENTING THE OUTSTANDING PRINCIPAL NOT BEING TRANSFERRED.


 


(II)          LOST, STOLEN OR MUTILATED NOTE.  UPON RECEIPT BY THE COMPANY OF
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION
OR MUTILATION OF THIS NOTE, AND, IN THE CASE OF LOSS, THEFT OR DESTRUCTION, OF
ANY INDEMNIFICATION UNDERTAKING BY THE LENDER TO THE COMPANY IN CUSTOMARY FORM
AND, IN THE CASE OF MUTILATION, UPON SURRENDER AND CANCELLATION OF THIS NOTE,
THE COMPANY SHALL EXECUTE AND DELIVER TO THE LENDER A NEW NOTE (IN ACCORDANCE
WITH SECTION 13(IV)) REPRESENTING THE OUTSTANDING PRINCIPAL.


 


(III)       NOTE EXCHANGEABLE FOR DIFFERENT DENOMINATIONS.  THIS NOTE IS
EXCHANGEABLE, UPON THE SURRENDER HEREOF BY THE LENDER AT THE PRINCIPAL OFFICE OF
THE COMPANY, FOR A NEW NOTE OR NOTES (IN ACCORDANCE WITH SECTION 13(IV))
REPRESENTING IN THE AGGREGATE THE OUTSTANDING PRINCIPAL OF THIS NOTE, AND EACH
SUCH NEW NOTE WILL REPRESENT SUCH PORTION OF SUCH OUTSTANDING PRINCIPAL AS IS
DESIGNATED BY THE LENDER AT THE TIME OF SUCH SURRENDER.


 


(IV)      ISSUANCE OF NEW NOTES.  WHENEVER THE COMPANY IS REQUIRED TO ISSUE A
NEW NOTE PURSUANT TO THE TERMS OF THIS NOTE, SUCH NEW NOTE (I) SHALL BE OF LIKE
TENOR WITH THIS NOTE,

 

--------------------------------------------------------------------------------



 


(II) SHALL REPRESENT, AS INDICATED ON THE FACE OF SUCH NEW NOTE, THE PRINCIPAL
REMAINING OUTSTANDING (OR IN THE CASE OF A NEW NOTE BEING ISSUED PURSUANT TO
SECTION 13(I) OR SECTION 13(III), THE PRINCIPAL DESIGNATED BY THE LENDER WHICH,
WHEN ADDED TO THE PRINCIPAL REPRESENTED BY THE OTHER NEW NOTES ISSUED IN
CONNECTION WITH SUCH ISSUANCE, DOES NOT EXCEED THE PRINCIPAL REMAINING
OUTSTANDING UNDER THIS NOTE IMMEDIATELY PRIOR TO SUCH ISSUANCE OF NEW NOTES),
(III) SHALL HAVE AN DATE, AS INDICATED ON THE FACE OF SUCH NEW NOTE, WHICH IS
THE SAME AS THE DATE OF THIS NOTE, (IV) SHALL HAVE THE SAME RIGHTS AND
CONDITIONS AS THIS NOTE, AND (V) SHALL REPRESENT ACCRUED AND UNPAID INTEREST
FROM THE DATE OF THIS NOTE.


 


14.                                 NO STRICT CONSTRUCTION.  THE LANGUAGE USED
IN THIS NOTE WILL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO
EXPRESS THEIR MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION WILL BE APPLIED
AGAINST ANY PARTY.


 


15.                                 FURTHER ASSURANCES.  EACH PARTY HERETO WILL
EXECUTE ALL DOCUMENTS AND TAKE SUCH OTHER ACTIONS AS THE OTHER PARTY MAY
REASONABLY REQUEST IN ORDER TO CONSUMMATE THE TRANSACTIONS PROVIDED FOR HEREIN
AND TO ACCOMPLISH THE PURPOSES OF THIS NOTE.


 


16.                                 NOTICES, CONSENTS, ETC.  ANY NOTICES,
CONSENTS, WAIVERS OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN
UNDER THE TERMS HEREOF MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN
DELIVERED:  (I) UPON RECEIPT, WHEN DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN
SENT BY FACSIMILE (PROVIDED CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR
ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE
(1) TRADING DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY
SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO RECEIVE THE SAME.  THE
ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS SHALL BE:

 

If to Company:

 

Isonics Corporation

 

 

5906 McIntyre Street

 

 

Golden, CO 80403

 

 

Attn: Chairman

 

 

Telephone: (303) 279-7900

 

 

Facsimile: (303) 279-7300

 

 

 

With a Copy to:

 

Burns, Figa & Will, P.C.

 

 

Suite 1000, 6400 South Fiddlers Green Circle

 

 

Greenwood Village, CO 80112

 

 

Attn: Herrick K. Lidstone, Jr., Esq.

 

 

Telephone: (303) 796-2626

 

 

Facsimile: (303) 796-2777

 

 

 

If to the Lender:

 

YA Global Investments, LP

 

 

101 Hudson Street, Suite 3700

 

 

Jersey City, NJ 07302

 

 

Attention: Mark A. Angelo

 

 

Telephone: (201) 985-8300

 

 

Facsimile: (201) 985-8744

 

--------------------------------------------------------------------------------


 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) trading days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 


17.                                 REMEDIES, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  THE LENDER’S REMEDIES PROVIDED IN THIS NOTE SHALL BE
CUMULATIVE AND IN ADDITION TO ALL OTHER REMEDIES AVAILABLE TO THE LENDER UNDER
THIS NOTE, AT LAW OR IN EQUITY (INCLUDING A DECREE OF SPECIFIC PERFORMANCE
AND/OR OTHER INJUNCTIVE RELIEF), NO REMEDY OF THE LENDER CONTAINED HEREIN SHALL
BE DEEMED A WAIVER OF COMPLIANCE WITH THE PROVISIONS GIVING RISE TO SUCH REMEDY
AND NOTHING HEREIN SHALL LIMIT THE LENDER’S RIGHT TO PURSUE ACTUAL DAMAGES FOR
ANY FAILURE BY THE COMPANY TO COMPLY WITH THE TERMS OF THIS NOTE.  NO REMEDY
CONFERRED UNDER THIS NOTE UPON THE LENDER IS INTENDED TO BE EXCLUSIVE OF ANY
OTHER REMEDY AVAILABLE TO THE LENDER, PURSUANT TO THE TERMS OF THIS NOTE OR
OTHERWISE.  NO SINGLE OR PARTIAL EXERCISE BY THE LENDER OF ANY RIGHT, POWER OR
REMEDY HEREUNDER SHALL PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF.  THE
FAILURE OF THE LENDER TO EXERCISE ANY RIGHT OR REMEDY UNDER THIS NOTE OR
OTHERWISE, OR DELAY IN EXERCISING SUCH RIGHT OR REMEDY, SHALL NOT OPERATE AS A
WAIVER THEREOF.  EVERY RIGHT AND REMEDY OF THE LENDER UNDER ANY DOCUMENT
EXECUTED IN CONNECTION WITH THIS TRANSACTION MAY BE EXERCISED FROM TIME TO TIME
AND AS OFTEN AS MAY BE DEEMED EXPEDIENT BY THE LENDER.  THE COMPANY ACKNOWLEDGES
THAT A BREACH BY IT OF ITS OBLIGATIONS HEREUNDER WILL CAUSE IRREPARABLE HARM TO
THE LENDER AND THAT THE REMEDY AT LAW FOR ANY SUCH BREACH MAY BE INADEQUATE. 
THE COMPANY THEREFORE AGREES THAT, IN THE EVENT OF ANY SUCH BREACH OR THREATENED
BREACH, THE LENDER SHALL BE ENTITLED, IN ADDITION TO ALL OTHER AVAILABLE
REMEDIES, TO AN INJUNCTION RESTRAINING ANY BREACH, AND SPECIFIC PERFORMANCE
WITHOUT THE NECESSITY OF SHOWING ECONOMIC LOSS AND WITHOUT ANY BOND OR OTHER
SECURITY BEING REQUIRED.


 


18.                                 GOVERNING LAW; JURISDICTION. ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW JERSEY,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR
RULE (WHETHER OF THE STATE OF NEW JERSEY OR ANY OTHER JURISDICTIONS) THAT WOULD
CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE STATE OF
NEW JERSEY.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE SUPERIOR COURT OF THE STATE OF NEW JERSEY SITTING IN HUDSON COUNTY, NEW
JERSEY AND THE UNITED STATES FEDERAL DISTRICT COURT FOR THE DISTRICT OF NEW
JERSEY SITTING IN NEWARK, NEW JERSEY, FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR THEREWITH, OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND
AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION
OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A


 

--------------------------------------------------------------------------------



 


COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.


 


19.                                 NO INCONSISTENT AGREEMENTS.  NONE OF THE
PARTIES HERETO WILL HEREAFTER ENTER INTO ANY AGREEMENT, WHICH IS INCONSISTENT
WITH THE RIGHTS GRANTED TO THE PARTIES IN THIS NOTE.


 


20.                                 THIRD PARTIES.  NOTHING HEREIN EXPRESSED OR
IMPLIED IS INTENDED OR SHALL BE CONSTRUED TO CONFER UPON OR GIVE TO ANY PERSON
OR ENTITY, OTHER THAN THE PARTIES TO THIS NOTE AND THEIR RESPECTIVE PERMITTED
SUCCESSOR AND ASSIGNS, ANY RIGHTS OR REMEDIES UNDER OR BY REASON OF THIS NOTE.


 


21.                                 WAIVER OF JURY TRIAL.  AS A MATERIAL
INDUCEMENT FOR THE LENDER TO LOAN TO THE COMPANY THE MONIES HEREUNDER, THE
COMPANY HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED
IN ANY WAY TO THIS AGREEMENT AND/OR ANY AND ALL OF THE OTHER DOCUMENTS
ASSOCIATED WITH THIS TRANSACTION.


 


22.                                 ENTIRE AGREEMENT.  THIS NOTE (INCLUDING ANY
RECITALS HERETO) SET FORTH THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF, AND SHALL NOT BE MODIFIED OR AFFECTED BY ANY
OFFER, PROPOSAL, STATEMENT OR REPRESENTATION, ORAL OR WRITTEN, MADE BY OR FOR
ANY PARTY IN CONNECTION WITH THE NEGOTIATION OF THE TERMS HEREOF, AND MAY BE
MODIFIED ONLY BY INSTRUMENTS SIGNED BY ALL OF THE PARTIES HERETO.


 

[REMAINDER OF PAGE INTENTIONALY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Promissory Note is executed by the undersigned as of
the date hereof.

 

 

 

YA GLOBAL INVESTMENTS, LP

 

 

 

 

 

By: Yorkville Advisors, LLC

 

 

Its: General Partner

 

 

 

 

 

By:

 

 

 

Name:

Mark Angelo

 

 

Its:

Portfolio Manager

 

 

 

 

 

 

 

 

ISONICS CORPORATION

 

 

 

 

 

By:

 

 

 

Name: Gregory A. Meadows

 

 

Title:   Vice President/Assistant Secretary

 

--------------------------------------------------------------------------------